Case: 1:21-mc-00017-SJD-SKB Doc #:DISTRICT
                 UNITED STATES     1 Filed: 08/05/21
                                              COURTPage: 1 of 1 PAGEID #: 1
               FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION

In re: DMCA Subpoena to YouTube, LLC :
                                     :
                                     :                Case No. 1:21-mc0017
                                     :
                                     :          Aerus LLC’s Request to the
                                     :          Clerk for Issuance of Subpoena to YouTube, LLC
                                     :          Pursuant to 17 U.S.C. § 512(h) to Identify
                                     :          Alleged Infringer



       Petitioner, Aerus LLC (“Aerus”), through their undersigned counsel of record, requests that

the Clerk of this Court issue a subpoena to YouTube, LLC. (“YouTube”) to identify an alleged

copyright infringer, pursuant to the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. §

512(h) (the “DMCA Subpoena”). A proposed DMCA Subpoena is attached.

       Aerus has satisfied the requirements of the issuance of a subpoena pursuant to 17 U.S.C. §

512(h) by:

   (1) Filing a copy of the notification sent to YouTube, pursuant to 17 U.S.C. § 512(c)(3)(A),

       attached to the Declaration of Adam C. Sherman as Exhibit 1;

   (2) Filing the proposed DMCA Subpoena; and

   (3) Filing a sworn declaration confirming that the purpose of the DMCA Subpoena is to obtain

       the identity of the alleged infringer and that the information obtained will only be used for the

       purpose of protecting Aerus’s rights under 17 U.S.C. § 101, et seq.

       As Aerus has complied with the statutory requirements, Aerus respectfully requests that the

Clerk issue the proposed DMCA subpoena, pursuant to 17 U.S.C. § 512(h)(4).

Dated: August 5, 2021                                 Respectfully submitted

                                                      /s/ Adam C. Sherman
                                                      Adam C. Sherman (076850)
                                                      Vorys, Sater, Seymour and Pease LLP
                                                      301 East Fourth Street, Suite 3500
                                                      Cincinnati, OH 45202
                                                      Phone: (513) 723-4680
                                                      Fax: (513) 852-8468
                                                      Email: acsherman@vorys.com

                                                      Counsel for Aerus LLC
